This cause came on for further consideration upon the filing of the application for reinstatement of respondent, Quentin M. Derryberry II.
The court coming now to consider its order of October 17,1990, suspending respondent from the practice of law for a period of two years pursuant *603to Gov. Bar R. V(7)(c), with credit for time served under the order of August 31, 1987, finds that respondent has substantially complied with that order and with the provisions of Gov. Bar R. V(24). Therefore,
IT IS ORDERED by the court that Quentin M. Derryberry II be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1990], 54 Ohio St. 3d 107, 561 N.E. 2d 926.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.